Order filed October 27, 2016




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-16-00454-CV
                                    ____________

DONALD YOUNG, DORIS YOUNG AND DONNA HOLCOMB, Appellants

                                        V.

                        CHRIS DI FERRANTE, Appellee


                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0052700

                                    ORDER

      Appellants’ brief was due October 17, 2016. No brief or motion for
extension of time has been filed.

      Unless appellants file a brief with this court on or before November 28,
2016, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM